DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Higgins (US Patent 3,794,184 A) and Yoda (US Publication 2017/0275142 A1) are considered the closest prior art references to the claimed invention of independent claims 1 and 11.

Claim 1 claims:
A crane, comprising:

a crane main body;

a boom supported by the crane main body so as to be swingable around a horizontal first rotation axis;

a jib having a base end portion supported at a front end portion of the boom so as to be swingable around a second rotation axis parallel to the first rotation axis and a front end portion on a side opposite to the base end portion;

a boom driving unit configured to swing the boom in a rise direction and a fall direction around the first rotation axis;

a jib driving unit configured to swing the jib in the rise direction and the fall direction around the second rotation axis;

a manipulation unit configured to accept manipulation for driving the boom and the jib;

a drive control unit configured to output a drive signal for controlling the boom driving unit and the jib driving unit according to [[the]] a manipulation input to the manipulation unit;

a suspension device suspended from the front end portion of the jib and configured to be connected to a suspended load;

an angle condition determination unit configured to determine whether a jib boom angle condition is established or not, the jib boom angle condition being established in a case where a jib offset angle as an angle defined by an extension of a center line of the boom and a center line of the jib when viewed from a direction parallel to the second rotation axis is larger than a threshold angle formed of an acute angle set in advance; and

an operation regulating unit configured to regulate swinging of the boom and the jib according to a mode set in advance, the operation regulating unit having an ordinary work mode and a self-erecting and falling mode, and configured to regulate, in the ordinary work mode, swinging of the boom and the jib so that the front end portion of the jib is included in a work allowable range at a work posture of the crane at which the boom rises with respect to the crane main body and the jib rises with respect to the boom, the work allowable range being set according to a weight of the suspended load, and allowing, in the self-erecting and falling mode, the front end portion of the jib to enter an outside of the work allowable range irrespective of the weight of the suspended load, as well as allowing the crane to change a posture between a fall posture, at which the boom and the jib fall forward of the work posture and the front end portion of the jib lands on the ground, and the work posture according to a determination result of the angle condition determination unit.

Neither Higgins nor Yoda disclose nor would be obvious to the limitations of 1) “an angle condition determination unit configured to determine whether a jib boom angle condition is established or not, the jib boom angle condition being established in a case where a jib offset angle as an angle defined by an extension of a center line of the boom and a center line of the jib when viewed from a direction parallel to the second rotation axis is larger than a threshold angle formed of an acute angle set in advance”, and 2) “an operation regulating unit configured to regulate swinging of the boom and the jib according to a mode set in advance, the operation regulating unit having an ordinary work mode and a self-erecting and falling mode, and configured to regulate, in the ordinary work mode, swinging of the boom and the jib so that the front end portion of the jib is included in a work allowable range at a work posture of the crane at which the boom rises with respect to the crane main body and the jib rises with respect to the boom, the work allowable range being set according to a weight of the suspended load, and allowing, in the self-erecting and falling mode, the front end portion of the jib to enter an outside of the work allowable range irrespective of the weight of the suspended load, as well as allowing the crane to change a posture between a fall posture, at which the boom and the jib fall forward of the work posture and the front end portion of the jib lands on the ground, and the work posture according to a determination result of the angle condition determination unit”, in conjunction with the remaining limitations of independent claim 1.

Claim 11 claims:
A posture changing method of a crane which includes a crane main body; a boom supported by the crane main body so as to be swingable around a horizontal first rotation axis; a jib having a base end portion supported at a front end portion of the boom so as to be swingable around a second rotation axis parallel to the first rotation axis and a front end portion on a side opposite to the base end portion; and a manipulation unit configured to accept manipulation for driving the boom and the jib,

the method, including an ordinary work mode and a self-erecting and falling mode set in advance, comprising:

in the ordinary work mode, regulating swinging of the boom and the jib so that the front end portion of the jib is included in a work allowable range at a work posture of the crane at which the boom rises with respect to the crane main body and the jib rises with respect to the boom, the work allowable range being set according to a weight of a suspended load, and

allowing, in the self-erecting and falling mode, the front end portion of the jib to enter an outside of the work allowable range irrespective of the weight of the suspended load, as well as allowing the crane to change a posture between a fall posture, at which the boom and the jib fall forward of the work posture and the front end portion of the jib lands on the ground, and the work posture according to establishment of a jib boom angle condition when a jib offset angle as an angle defined by an extension of a center line of the boom and a center line of the jib when viewed from a direction parallel to the second rotation axis is larger than a threshold angle set in advance.

Neither Higgins nor Yoda disclose nor would be obvious to the limitations of the method, including an ordinary work mode and a self-erecting and falling mode set in advance, comprising 1) “in the ordinary work mode, regulating swinging of the boom and the jib so that the front end portion of the jib is included in a work allowable range at a work posture of the crane at which the boom rises with respect to the crane main body and the jib rises with respect to the boom, the work allowable range being set according to a weight of a suspended load”, and 2) “allowing, in the self-erecting and falling mode, the front end portion of the jib to enter an outside of the work allowable range irrespective of the weight of the suspended load, as well as allowing the crane to change a posture between a fall posture, at which the boom and the jib fall forward of the work posture and the front end portion of the jib lands on the ground, and the work posture according to establishment of a jib boom angle condition when a jib offset angle as an angle defined by an extension of a center line of the boom and a center line of the jib when viewed from a direction parallel to the second rotation axis is larger than a threshold angle set in advance”, in conjunction with the remaining limitations of independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/